NUMBER 13-20-00321-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

SAUL MARQUEZ GARZA,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 24th District Court
                          of Calhoun County, Texas.


                                        ORDER
       Before Chief Contreras and Justices Longoria and Tijerina
                           Order Per Curiam

       The cause is before the Court on its own motion. Appellant's counsel filed an

Anders brief, and appellant has been unable to examine the record in order to file a pro

se brief. On November 3, 2020, we ordered the trial court to ensure that appellant has the

opportunity to fully examine the appellate record and that the trial court notify this Court

as to the date upon which the appellate record was made available to appellant. See Kelly
v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       On January 8, 2021 and February 8, 2021, we received letters from the court

reporter along with receipts indicating the reporter’s record was mailed to the appellant.

However, neither mailings were successfully delivered. Therefore, pro se appellant has

not yet had the opportunity to fully examine the appellate record.

       Accordingly, it is hereby ORDERED the trial court take any and all action

necessary to ensure appellant has the opportunity to fully examine the appellate record

on or before thirty (30) days from the date of this order. The trial court shall also cause a

supplemental record containing related findings and/or orders, and a supplemental

reporter’s record, if any, to be filed on or before thirty (30) days from the date of this order.

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
8th day of March, 2021.




                                               2